Citation Nr: 1828812	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for degenerative changes of the left knee, to include as secondary to the service-connected right knee disability. 

2. Entitlement to service connection for degenerative joint disease of the right hip, to include as secondary to the service-connected right knee disability. 

3. Entitlement to service connection for osteoarthritis of the left hip, to include as secondary to the service-connected right knee disability.  

4. Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee. 

5. Entitlement to an initial rating in excess of 20 percent for instability of the right knee. 

6. Entitlement to an effective date earlier than January 13, 2015, for the grant of a 100 percent rating for coronary artery disease, congestive heart failure, heart valve replacement, and implanted cardiac pacemaker. 

7. Entitlement to special monthly compensation (SMC) at the housebound rate. 

8. Entitlement to SMC based on a need for aid and attendance. 

9. Entitlement to special monthly pension (SMP) based on a need for aid and attendance or housebound status. 

10. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), prior to September 22, 2015. 


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2013, November 2013, and May 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran initially requested to appear at a Board Video Conference hearing; such request was subsequently withdrawn in correspondence dated March 24, 2017.  

The Board has bifurcated the SMC claim as reflected on the title page, given the favorable disposition on SMC at the housebound rate.

The request for a TDIU has been added to this appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to higher ratings for service-connected right knee DJD and instability; entitlement to service connection for a left knee disability; entitlement to service connection for a right hip disability; entitlement to service connection for a left hip disability; entitlement to SMC (A&A), entitlement to SMP; entitlement to a TDIU; and entitlement to an earlier effective date for the grant of a 100 percent rating for coronary artery disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of September 22, 2015, the Veteran has additional service-connected disabilities apart from his coronary artery disease independently ratable at 60 percent or more disabling.


CONCLUSION OF LAW

The criteria for SMC at the housebound rate are met as of September 22, 2015. 38 U.S.C.A. § 1114 (s)(1) (2012); 38 C.F.R. § 3.350 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

SMC On the Basis of Housebound Status

The Veteran seeks entitlement to special monthly compensation (SMC) on the basis of housebound status.  SMC is designed to provide a higher level of compensation to Veterans who, by reason of the singular or combined effects of service-connected disabilities, face challenges above and different than the loss of earning capacity the rating schedule is designed to evaluate. 38 C.F.R. §§ 3.350, 4.1.  Parenthetically, the Board notes that the issue of SMC based on the need for aid and attendance is discussed in the Remand section below. 

SMC by reason of being housebound may be awarded on either of two bases. Statutory housebound is granted when a Veteran has a single disability rated totally (100 percent) disabling and an additional disability or disabilities independently rated a combined 60 percent disabling. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i). 

Factual housebound, the second basis for this level of SMC, also requires a single disability rated totally (100 percent) disabling.  Additionally, the Veteran must demonstrate that his service-connected disabilities render him unable to leave the immediate premises of his home. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i); Bradley v. Peake, 22 Vet.App. 280 (2008).  This does not mean a Veteran can never leave his house, only that he must generally stay within the immediate surroundings.  Occasionally leaving for appointments is allowable, but generally the Veteran must "stick close to home."

In this case, the Veteran is in receipt of a 100 percent schedular rating for his service-connected heart disability, effective from January 13, 2015; as such, the first element of entitlement to SMC at the (s) rate is shown.  However, there are no such additional service-connected disability or disabilities independently ratable at 60 percent until September 22, 2015.  As of September 22, 2015, the Veteran had a 30 percent disability rating from September 22, 2015, for service-connected depressive disorder; 20 percent disability rating from January 13, 2015, for service-connected right knee instability; and a 20 percent disability rating from January 13, 2015, for service connected DJD of the right knee, which resulted in the minimum combined disability rating of 60 percent required to establish SMC.  Accordingly, as of September 22, 2015, the second element of entitlement to SMC at the (s) rate is demonstrated.  SMC at the statutory housebound (s) rate is thus granted.


ORDER

SMC at the (s) rate is granted as of September 22, 2105, subject to the regulations pertaining to the payment of monetary benefits.


REMAND

Increased Ratings, Right Knee

The Veteran most recently was afforded a VA examination to determine the current nature and severity of his service-connected right knee disabilities (i.e., degenerative joint disease and instability) in March 2015.  The Board finds this examination to be inadequate.  The VA examiner did not provide measurements in degrees for the ranges of motion of the Veteran's knee in active motion, passive motion, weight-bearing, and non-weight-bearing.  All of these measurements provided in degrees are necessary for the examination to be considered adequate under Correia v. McDonald, 28 Vet. App. 158 (2016).

Service Connection - Left Knee, Right Hip, Left Hip

The Veteran seeks service connection for left knee, right hip, and left hip disabilities on both direct and secondary bases (i.e., as secondary to service-connected right knee disabilities). See, e.g., May 2014 Statement from Veteran; see also October 18, 2013, VA Treatment Record.  The Veteran was afforded VA examinations in May 2011, October 2012, and October 2015.  While these VA examiners addressed secondary causation, they did not discuss secondary aggravation or direct incurrence.  Addendum opinions addressing these outstanding issues should be obtained upon remand.  

Additionally, the records from the Veteran's Vocational Rehabilitation file reflects that he is in receipt of disability benefits from the Social Security Administration (SSA).  The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records.  A remand is also necessary in order to obtain the Veteran's SSA records.

SMC Based on A&A, and SMP Based on A&A/Housebound Status

Regarding the Veteran's claims for SMC and SMP, the resolution of the claims for service connection for left knee, left hip and right hip disabilities may have a substantial effect on the merits of his claim for SMC based on A&A and SMP based on the need for regular aid and attendance or housebound status. See, e.g., February 2015 Examination For Housebound Status or Permanent Need For Regular Aid and Attendance.  The claims for SMC and SMP are thus inextricably intertwined with these claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

TDIU, Prior to September 22, 2015 

The TDIU claim is also being remanded.  As noted, a 100 percent schedular rating for the Veteran's service connected heart disability is in effect from January 13, 2015, and SMC based on housebound status has been granted effective from September 22, 2015.  This renders the TDIU issue moot with respect to the period from September 22, 2015.  However, the assignment of a 100 percent schedular rating does not necessarily render the issue of TDIU moot for the period prior to September 22, 2015.  There could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and nonetheless could establish entitlement to a TDIU for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate). Bradley v. Peake, 22 Vet. App. 280 (2008); see also 38 U.S.C. § 1114 (s).  Thus, the issue of entitlement to a TDIU is inextricably intertwined with the other matters being remanded herein, as the outcome of these claims being remanded directly affects whether entitlement to a TDIU due to service-connected disabilities is warranted.  Therefore, the issue of TDIU is postponed until the development directed in this remand has been conducted.

Earlier Effective Date - Coronary Artery Disease

A May 2015 rating decision granted an increased rating of 100 percent, effective January 13, 2015, for coronary artery disease, congestive heart failure, heart valve replacement, and implanted cardiac pacemaker.  In November 2015, the RO received a Notice of Disagreement on VA Form 21-0958 expressing disagreement with the May 2015 rating decision and specifically noting the Veteran disagreed with the "evaluation of the disability."  The accompanying cover letter from the Veteran's attorney phrased the issue as, "Denial of an evaluation greater than 60 percent prior to January 13, for coronary artery disease, congestive heart failure, heart valve replacement, and implanted cardiac pacemaker."  

The NOD is confusing; however, reading the submission liberally, the Board construes the NOD to be seeking an earlier effective date for the grant of a 100 percent rating. Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  A Statement of the Case has not yet been issued. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The matter is, therefore, remanded for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1. Seek any outstanding VA treatment records pertaining to the issues on appeal. 

2. Obtain copies of all SSA disability records and add to the VBMS file.  If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

3. Schedule the Veteran for a VA knee examination to determine the current severity of his service-connected degenerative joint disease and instability of the right knee. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)), to include the opposite undamaged joint (the left knee).  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

Further, the examiner must obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veteran.  The examiner must either estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information or explain why they cannot do so.  The examiner's determination in this regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

4. Obtain addendum opinions with respect to the claims of entitlement to service connection for (i) DJD of the right hip, (ii) osteoarthritis of the left hip, and (iii) DJD of the left knee.  The examination report should indicate that the claims file was reviewed. 

a) Regarding the right hip disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, including physical training and/or high impact sports. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the right hip disability was either (i) caused by, or (ii) aggravated, or permanently worsened by, the Veteran's service-connected right knee disabilities, to include by any altered gait associated with the right knee. 

b) Regarding the left hip disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, including physical training and/or high impact sports. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the left hip disability was either (i) caused by, or (ii) aggravated, or permanently worsened by, the Veteran's service-connected right knee disabilities, to include by any altered gait associated with the right knee. 

c) Regarding the left knee disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during active service or is related to any incident of service, including physical training and/or high impact sports. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the left knee disability was either (i) caused by, or (ii) aggravated, or permanently worsened by, the Veteran's service-connected right knee disabilities, to include by any altered gait associated with the right knee.

The examiner should provide a complete rationale for the opinions expressed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain why an opinion cannot be provided.

5. Issue a statement of the case addressing the issue of entitlement to an earlier effective date for the grant of a 100 percent rating for coronary artery disease, congestive heart failure, heart valve replacement, and implanted cardiac pacemaker.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal. The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, re-adjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case.  After the Veteran and his attorney have had an adequate opportunity to respond, the case should be returned to the Board for appellate review, if otherwise in order. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


